

117 HRES 248 IH: Expressing support for the designation of the week of March 28, 2021, through April 3, 2021, as “National Cleaning Week”.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 248IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. LaHood submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of the week of March 28, 2021, through April 3, 2021, as National Cleaning Week.Whereas more than 800,000 businesses in the United States cleaning service industry employ 3,500,000 workers to keep our businesses, hotels, hospitals, schools, public buildings, and homes clean;Whereas cleaning and disinfection are an investment in protecting human health and safety;Whereas the Centers for Disease Control and Prevention stresses the importance of properly cleaning and disinfecting to protect against SARS–CoV–2, the virus that causes COVID–19, and other infectious diseases;Whereas ISSA, the Worldwide Cleaning Industry Association, found that routine cleaning and disinfection reduce the number of surfaces contaminated by viruses by 62 percent and thereby significantly reduce the rate of transmission of infectious diseases;Whereas manufacturers and distributors have worked 24/7 to produce and deliver critical cleaning and hygiene products throughout the COVID–19 pandemic;Whereas essential frontline cleaning professionals have worked tirelessly to combat the spread of COVID–19 since the onset of this pandemic; andWhereas the cleaning industry has been essential in responding to those who need effective and deep cleaning to combat the spread of COVID–19 and equipment to help them transition to virtual workspaces: Now, therefore, be itThat the House of Representatives—(1)recognizes the commitment and essential services provided by the cleaning industry in maintaining clean and sanitary conditions; and(2)supports the designation of National Cleaning Week to continue to promote safe and clean environments at work, in schools, and at home.